Case 8:19-cv-00261-JSM-TGW Document 33-2 Filed 09/03/19 Page 1 of 27 PageID 317




          EXHIBIT B
                         (Settlement Agreement)
Case 8:19-cv-00261-JSM-TGW Document 33-2 Filed 09/03/19 Page 2 of 27 PageID 318


    Angela Hicks v. Lockheed Martin Corporation
    Settlement Agreement and General Release

                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

    ANGELA HICKS, individually
    and on behalf of all others
    similarly situated,

            Plaintiff,

    v.                                                       Case No.: 8:19-cv-00261-JSM-TGW

    LOCKHEED MARTIN CORPORATION,

          Defendant.
    ____________________________________/

                 CLASS ACTION SETTLEMENT AGREEMENT AND RELEASE

            Plaintiff, Angela Hicks (“Plaintiff”), individually and on behalf of the Settlement Class

    (defined below), and Defendant, Lockheed Martin Corporation (“Defendant” or “Lockheed

    Martin”) (collectively, the “Parties”), enter into this Class Action Settlement Agreement and

    Release (“Agreement”) to resolve all claims in this action, subject to the approval of the Court.

                                                  Recitals

            1.      Plaintiff initiated this action by filing a Complaint on January 9, 2019. Plaintiff

    asserts claims on behalf of herself and a putative class against Lockheed Martin under the

    Employee Retirement Income Security Act of 1974 (“ERISA”), as amended by the

    Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), alleging that

    Defendant violated the notice requirements of COBRA.

            2.      On February 21, 2019, Defendant filed a Motion to Transfer (Doc. 13) this case

    to the United States District Court for Maryland and, at the same time, asked the Court to stay

    its deadline to respond to the Complaint. During the pendency of Defendant’s Motion to


                                                     2
Case 8:19-cv-00261-JSM-TGW Document 33-2 Filed 09/03/19 Page 3 of 27 PageID 319


    Angela Hicks v. Lockheed Martin Corporation
    Settlement Agreement and General Release

    Transfer the two sides agreed to mediation and on April 4, 2019, the Parties filed a Joint Motion

    to Stay (Doc. 25) the case pending completion of mediation. The Court granted the Joint

    Motion (Doc. 26) and mediation was scheduled for June 19, 2019.

            2.      The Parties participated in an all-day mediation conducted by mediator Chris

    Griffin, Esq. on June 19, 2019. During the mediation, the Parties reached an agreement-in-

    principle which was memorialized in a Term Sheet. Pursuant to their agreement at mediation,

    the Parties now enter into this Agreement, which memorializes in full the terms of the Parties’

    amicable resolution of this case. The Parties were represented by competent counsel at

    mediation and during all negotiations which resulted in the execution of this Agreement.

            3.      Class Counsel (as defined below) have substantial experience representing class

    representatives and have investigated the law and facts relating to the claims asserted in the

    Complaint. Based on their experience in representing class representatives and litigating class

    action cases, Class Counsel have concluded that this Settlement and Agreement (as defined

    below) is fair and reasonable and in the best interests of the Settlement Class (as defined

    below). Class Counsel have given due consideration to the benefits of amicably resolving this

    case as described herein and the risks and delays associated with further litigation.

            4.      Lockheed Martin expressly denies that it has engaged in any wrongdoing and

    denies that the COBRA Notices at issue are deficient. By entering into this Agreement,

    Lockheed Martin does not admit or concede any fault or liability in connection with any facts

    or claims that have been or could have been alleged against it in this Action. Lockheed Martin

    denies that it has any liability whatsoever to Named Plaintiff or any members of the Settlement

    Class; nor is this Settlement and Agreement evidence of any wrongdoing on the part of

    Lockheed Martin. Lockheed Martin has agreed to this Agreement solely to purchase peace

                                                   3
Case 8:19-cv-00261-JSM-TGW Document 33-2 Filed 09/03/19 Page 4 of 27 PageID 320


    Angela Hicks v. Lockheed Martin Corporation
    Settlement Agreement and General Release

    and in recognition of the substantial expense and burden of continued litigation, the substantial

    period of time required to arrive at a judicial resolution of the issues presented, and the

    concomitant inconvenience, distraction, and disruption to its business operations.

            5.      Subject to the approval of the Court, the Parties propose to settle this Action on

    the terms set forth this Agreement.

                                                  Definitions

            As used in this Agreement, capitalized terms and phrases not otherwise defined have

    the meanings provided below:

            6.      Action or Lawsuit: the above-captioned action.

            7.      Agreement: this Class Action Settlement Agreement and Release.

            8.      Class Counsel: Wenzel, Fenton, Cabassa, P.A.

            9.      Class Notice Date: the date that Notices of Settlement are initially mailed to

    Settlement Class Members.

            10.     Class Period: the period of time from January 1, 2015 through the date the Court

    grants Preliminary Approval.

            11.     Class Representative or Plaintiff: Angela Hicks.

            12.     COBRA: the Consolidated Omnibus Budget Reconciliation Act of 1985,

    including all regulations promulgated and applicable case law thereunder.

            13.     COBRA Coverage: continuing health insurance coverage provided under

    COBRA.

            14.     COBRA Notice: the notices regarding the right to elect COBRA Coverage

    provided by or on behalf of Defendant to the Settlement Class (as defined below).



                                                      4
Case 8:19-cv-00261-JSM-TGW Document 33-2 Filed 09/03/19 Page 5 of 27 PageID 321


    Angela Hicks v. Lockheed Martin Corporation
    Settlement Agreement and General Release

            15.     Court: the U.S. District Court for the Middle District of Florida, Tampa

    Division.

            16.     Deadline to Object: the date the Court establishes as the deadline by which

    Settlement Class Members must file any objections to the Settlement with the Court.

    Settlement Class Members shall have no fewer than sixty (60) days after the Short Form Notice

    of Settlement is mailed to object to the Settlement.

            17.     Defendant or Lockheed Martin: Defendant Lockheed Martin Corporation.

            18.     Effective Date: means the first business day after the date on which all of the

    following have occurred:       a) all Parties, Class Counsel, and Defendant’s counsel, have

    executed this Agreement; b) the Court has entered the Preliminary Approval Order,

    preliminarily approving this Agreement; c) reasonable notice has been given to the Settlement

    Class Members, including providing them an opportunity to object to the settlement, in the

    form of Exhibit ___ to the Preliminary Approval Motion; d) the Court has held the Final

    Approval Hearing, entered the Final Approval Order approving the Agreement, awarded the

    Named Plaintiff any incentive award, and awarded Class Counsel its reasonable attorneys’ fees

    and costs; and (e) with respect to any judicial ruling or order in the Action, that any period for

    any appeals, petitions, motion for reconsideration, rehearing or certiorari, or any other

    proceeding for review (“Review Proceeding”) has expired without the initiation of a Review

    Proceeding, or if a Review Proceeding has been timely initiated, that there has occurred a full

    and complete disposition of any such Review Proceeding, including the exhaustion of

    proceedings in any remand and/or subsequent appeal on remand. If the Plaintiff and Defendant

    disagree as to whether each and every condition set forth in this section has been satisfied, they

    shall promptly confer in good faith and if unable to resolve their differences within five (5)

                                                    5
Case 8:19-cv-00261-JSM-TGW Document 33-2 Filed 09/03/19 Page 6 of 27 PageID 322


    Angela Hicks v. Lockheed Martin Corporation
    Settlement Agreement and General Release

    business days thereafter, shall present their disputes for determination to Chris Griffin, Esq.,

    the Parties’ mediator, who shall make a final determination regarding the Effective Date of the

    Settlement and whether all of the conditions have been satisfied. No portion of the Settlement

    Amount shall be disbursed in the event of such a dispute, pending the mediator’s ruling.

    Disbursement shall thereafter be made pursuant to the Court’s Final Approval Order and this

    Agreement.

            19.     Final Approval Hearing: the hearing to be conducted by the Court, following

    the Court’s entry of the Preliminary Approval Order, preliminarily approving this Settlement,

    mailing of the Short Form Notice of Settlement to the Settlement Class by the Settlement

    Administrator in the form of Exhibit ____ to the Preliminary Approval Motion, and mailing

    the required notices under the Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. § 1715.

            20.     Final Approval Motion: Plaintiff’s unopposed motion seeking final approval of

    this Settlement as per Section 19.

            21.     Final Approval Order: the Court’s Order granting Final Approval of this

    Settlement as per Section 19.

            22.     Net Settlement Proceeds: the amount of money remaining after the Settlement

    Fund is reduced by the following amounts, none of which Defendant opposes:

                    a.      any service award to the Named Plaintiff that the Court approves

                            up to $6,000;

                    b.      any award of attorneys’ fees and expenses up to one third of the

                            total settlement fund; and

                    c.      the cost of the Court-approved settlement administration process,

                            including class notice.

                                                      6
Case 8:19-cv-00261-JSM-TGW Document 33-2 Filed 09/03/19 Page 7 of 27 PageID 323


    Angela Hicks v. Lockheed Martin Corporation
    Settlement Agreement and General Release

            23.     Notice of Settlement: the Short Form Postcard Notice and Long Form Notice

    of Class Action Settlement approved by the Court in the Preliminary Approval Order, attached

    as Exhibit ___ and Exhibit ___ to the Preliminary Approval Motion. The Short Form Notice

    shall be sent to the Settlement Class Members by U.S. Mail by the Settlement Administrator.

            24.     Parties: Plaintiff Angela Hicks on behalf of herself and as Class Representative,

    and Defendant, Lockheed Martin Corporation.

            25.     Preliminary Approval Motion:        Plaintiff’s unopposed motion seeking the

    Preliminary Approval of this Settlement and Agreement as per Section 56.

            26.     Preliminary Approval Order: the Court’s order preliminarily approving this

    Settlement submitted contemporaneously with Plaintiff’s unopposed Preliminary Approval

    Motion.

            27.     Released Parties: Defendant, Defendant’s third party COBRA administrator

    WageWorks, Inc., and its predecessor, subsidiary, and successor entities, including, without

    limitation, CONEXIS, Inc, and any entity that was involved in any way with the COBRA

    Notice as defined herein, including any of the Defendant’s group health plans, and all related

    parties, affiliates, parent companies, subsidiaries, predecessors, successors, corporate family

    members, officers, directors, partners, employees, attorneys, agents, fiduciaries, counsel,

    advisors, insurers, administrators, shareholders, representatives, trustees, principals, plan

    sponsors, plan committees, and assigns and all other control group entities under IRC Section

    414 of any of the Released Parties, including but not limited to all applicable employee benefit

    plans, and anyone acting on their behalf.

            28.     Settlement: the settlement to be consummated under this Agreement pursuant

    to the Final Approval Order.

                                                    7
Case 8:19-cv-00261-JSM-TGW Document 33-2 Filed 09/03/19 Page 8 of 27 PageID 324


    Angela Hicks v. Lockheed Martin Corporation
    Settlement Agreement and General Release

            29.     Settlement Class: a non-opt out class certified pursuant to Fed. R. Civ. P. 23

    (b)(1) and/or (b)(2) for settlement purposes only, consisting of all participants and beneficiaries

    in the Defendant’s group health plans who were sent a COBRA Notice during the Class Period

    as a result of a qualifying event, as determined by Defendant.

            30.     Settlement Class Member: any individual who is a member of the Settlement

    Class. Defendant will provide a list of each Settlement Class Member containing the first/last

    names, last known U.S. mail and e-mail addresses, to Class Counsel and the Settlement

    Administrator within thirty (30) days after issuance of the Preliminary Approval Order.

            31.     Settlement Account: the Qualified Settlement Fund established by the

    Settlement Administrator for purposes of administering the Settlement Fund under this

    Agreement. Plaintiff's Counsel has sole responsibility to set up and administer the Settlement

    Account through the Third Party Settlement Administrator.

            32.     Settlement Administrator: American Legal Claim Services LLC, a third-party

    settlement administrator selected for purposes of administering the Settlement, including

    mailing the Notice of Settlement and Settlement Payments to Settlement Class Members.

            33.     Settlement Fund: the total amount that the Settlement Fund Payor (as defined

    below) shall pay in settlement of this Action pursuant to this Agreement.

            34.     Settlement Fund Payor:        Lockheed Martin and its third party COBRA

    administrator, collectively.

            35.     Settlement Payment: an equal pro rata portion payment that each Settlement

    Class Member shall be entitled to receive as determined solely by Class Counsel pursuant to

    this Agreement. The Net Settlement Funds will be allocated by the Settlement Administrator

    on a pro rata basis as determined solely by Class Counsel.

                                                    8
Case 8:19-cv-00261-JSM-TGW Document 33-2 Filed 09/03/19 Page 9 of 27 PageID 325


    Angela Hicks v. Lockheed Martin Corporation
    Settlement Agreement and General Release

                               Monetary Benefits to the Settlement Class

            36.     Plan of Allocation: Class Counsel is responsible for developing a Plan of

    Allocation for the funds deposited into the Qualified Settlement Fund based on the terms of

    the Settlement Agreement and Class Counsel’s objective evaluation of the appropriate

    allocation. Class Counsel shall present the Plan of Allocation for Court approval with the filing

    of the Plaintiff’s Unopposed Motion or Preliminary Approval of Settlement.

            37.     Settlement Account. Within ten (10) days of the Effective Date, the Settlement

    Administrator shall establish a Settlement Account, which shall be treated as a Qualified

    Settlement Fund, for purposes of administering the Settlement Fund under this Agreement, and

    shall provide Class Counsel and Lockheed Martin’s Counsel with any information relating to

    the Settlement Account that is reasonably necessary for Settlement Fund Payor to fund the

    Settlement Account in accordance with this Agreement, including but not limited to a properly

    executed Form W-9, thirty (30) days prior to the Effective Date.

            38.     Funding of Settlement Account. Within thirty (30) days after the Effective Date,

    the Settlement Fund Payor shall deposit a sum total of one million two hundred and fifty

    thousand dollars ($1,250,000) into the Settlement Account, which shall establish the

    Settlement Fund and be used by the Settlement Administrator to pay Settlement Class

    Members, to pay for the administration of the fund including Class Notice and to pay any

    amounts approved by the Court for Plaintiff’s attorneys’ fees and expenses (including expenses

    of settlement administration) and any class representative service award. Payment of this sum

    shall be the sole, total and only payment obligation of the Defendant, Settlement Fund Payor

    or any other Released Party in Settlement of this Action.



                                                   9
Case 8:19-cv-00261-JSM-TGW Document 33-2 Filed 09/03/19 Page 10 of 27 PageID 326


     Angela Hicks v. Lockheed Martin Corporation
     Settlement Agreement and General Release

             39.     Plan of Allocation Settlement Payments. The Net Settlement Proceeds shall be

     distributed to Settlement Class Members on an equal pro rata basis as determined solely by

     Class Counsel, in the form of individual settlement checks. Each Class Member will receive

     an equal pro rata portion as determined solely by Class Counsel as per the Plan of Allocation.

     Defendant and any other Released Party shall not have any liability as to the Settlement

     Payments, the allocation of Settlement Payments to each Class Member, and/or the distribution

     of Settlement Payments to each Class Member.

             40.     Manner of Distribution. Settlement Payments shall be mailed to Settlement

     Class Members by the Settlement Administrator within ten (10) days after the Settlement Fund

     Payor has funded the Settlement Account. For purposes of this mailing, the Settlement

     Administrator shall use the U.S. Mailing address information that Defendant provides for each

     Settlement Class Member, subject to appropriate updating of addresses by cross-referencing

     the National Change of Address Database. If any Settlement Payment is returned by the U.S.

     Postal Service with a forwarding address before the check’s expiration date, the Settlement

     Administrator will promptly re-mail the check to the forwarding address. If the Settlement

     Payment is returned without a forwarding address, the Settlement Administrator or Class

     Counsel shall make reasonable efforts to obtain a current address for the pertinent Settlement

     Class Member, and the Settlement Administrator shall re-mail the check if a current address is

     found before the check’s expiration date.

             41.     Deadline for Cashing Checks. Settlement Class Members shall have sixty (60)

     days from the date on which checks are initially mailed to negotiate their checks. If any funds

     remain in the Settlement Account after the 60-day deadline for Settlement Class Members to

     negotiate their checks as a result of uncashed or undeliverable checks, the Settlement

                                                   10
Case 8:19-cv-00261-JSM-TGW Document 33-2 Filed 09/03/19 Page 11 of 27 PageID 327


     Angela Hicks v. Lockheed Martin Corporation
     Settlement Agreement and General Release

     Administrator shall retain such funds in the Settlement Account for a period of ten (10) days

     to allow for the processing and payment of any checks deposited into their bank accounts by

     any Settlement Class Members on or shortly before the 60-day deadline. Thereafter, the

     Settlement Administrator shall close out the Settlement Account by issuing a check for any

     remaining balance as a cy pres award to be donated to a Court-approved cy pres recipient, the

     Camaraderie Foundation, within a timely manner.

             42.     Payments Not Considered Wages. The Parties agree that the Settlement

     Payments are not wages and shall not be treated as such by Defendant or the Settlement Payor

     for tax purposes. Neither the Parties nor their respective counsel shall have any liability or

     responsibility of any sort for filing any tax returns or paying any taxes with respect to the

     Settlement Account. If any tax liability exists, it is the responsibility of each Class Member

     only.

                                       Attorneys’ Fees and Expenses

             43.     Unopposed Motion for Attorneys’ Fees and Expenses. At least ten (10) days

     prior to the Final Fairness Hearing, Plaintiff will seek an order from the Court awarding Class

     Counsel their reasonable attorneys’ fees in the sum total of Thirty-Three and One-Third

     Percent (33.33%) of the Settlement Fund, i.e., ($416,625.00) which will be paid from the

     Settlement Account within ten (10) days of the Settlement Account being funded. Defendant

     agrees that it will not oppose Plaintiff’s application for attorneys’ fees as set forth herein. Any

     fees and expenses will be at the sole discretion of the Court. The procedure for and the

     allowance or disallowance of any application for fees and expenses are matters separate and

     apart from the Settlement. Any order or proceeding relating to fees and expenses, or any appeal

     from any order relating thereto, or any reversal or modification thereof, shall have no effect on

                                                     11
Case 8:19-cv-00261-JSM-TGW Document 33-2 Filed 09/03/19 Page 12 of 27 PageID 328


     Angela Hicks v. Lockheed Martin Corporation
     Settlement Agreement and General Release

     the Settlement and shall not operate to, or be grounds to, terminate or cancel the Agreement or

     to affect or delay the finality of the Final Approval Order or Judgment.

             44.     Cost of Notice. Class Counsel will pay the cost of notice to the Settlement Class

     and may request reimbursement for such costs, along with its other litigation and settlement-

     administration costs, when it petitions the Court for Attorneys’ Fees and Expenses.

             45.     Payment of Approved Attorneys’ Fees and Expenses. Within ten (10) days of

     the Settlement Account being funded as set forth above, the Settlement Administrator shall

     pay attorneys’ fees and expenses to Class Counsel, pursuant to the terms of the Court order

     granting such awards, by wire transfer or check from the Settlement Account as directed by

     Class Counsel to the trust account of Wenzel Fenton Cabassa, P.A.

             46.     Other Expenses Borne by the Parties. Subject to Paragraphs 42 and 43 above,

     each Party shall otherwise bear his/its own attorneys’ fees and expenses.

             47.     Cost of Administration – All costs of administration will be paid from the

     Settlement Fund, including Class Notice.

                                                   Service Award

             48.     Service Award. At the same time that Plaintiff and Class Counsel file a Motion

     for Attorneys’ Fees and Expenses, they may seek approval of a class representative service

     award of Six Thousand Dollars ($6,000.00). In the event Plaintiff’s request for a service award

     is approved by the Court, the Settlement Administrator shall issue a check from the Settlement

     Account made payable to Plaintiff at the same time that Class Counsel’s attorneys’ fees and

     expenses are paid pursuant to Paragraphs 42 and 43 above. Any Service Award will be at the

     sole discretion of the Court. The procedure for and the allowance or disallowance of any

     Service Award are matters separate and apart from the Settlement. Any order or proceeding

                                                        12
Case 8:19-cv-00261-JSM-TGW Document 33-2 Filed 09/03/19 Page 13 of 27 PageID 329


     Angela Hicks v. Lockheed Martin Corporation
     Settlement Agreement and General Release

     relating to the Service Award, or any appeal from any order relating thereto, or any reversal or

     modification thereof, shall have no effect on the Settlement and shall not operate to, or be

     grounds to, terminate or cancel the Agreement or to affect or delay the finality of the Final

     Approval Order or Judgment.

                                              Release of Claims

             49.     Plaintiff and Class Release. On the Effective Date, and in consideration of the

     benefits provided by this Agreement, the sufficiency of which has been determined by the

     Court and is hereby acknowledged by the Parties, Plaintiff and all Settlement Class Members

     shall fully and forever release, waive, acquit, and discharge Defendant, and each of the

     Released Parties from any and all claims under federal or state laws arising out of or relating

     to the facts alleged in the Complaint, including but not limited to any and all claims relating to

     any COBRA Notice provided by or on behalf of Defendant or the Released Parties that have

     been asserted or could have been asserted in this Action. This Agreement does not release

     individual ERISA claims for benefits and does not include pension related-claims.

             50.     Waiver of California Civil Code §1542. Named Plaintiff, on behalf of herself

     and on behalf of the Settlement Class, hereby expressly waives and relinquishes, to the fullest

     extent permitted by law and equity, the provisions, rights and benefits of §1542 of the

     California Civil Code, which provides: “A general release does not extend to claims which

     the creditor or releasing party does not know or suspect to exist in his or her favor at the time

     of executing the release, and that if known by him or her would have materially affected his or

     her settlement with the debtor or released party.”

                                                   Class Notice



                                                       13
Case 8:19-cv-00261-JSM-TGW Document 33-2 Filed 09/03/19 Page 14 of 27 PageID 330


     Angela Hicks v. Lockheed Martin Corporation
     Settlement Agreement and General Release

             51.     Notice to Settlement Class Members. The Settlement Administrator shall

     provide the Short Form and Long Form Notice of Settlement to Class Counsel and Defendant’s

     Counsel within ten (10) days after the Court has issued its Preliminary Approval Order

     approving the Notices of Settlement which are attached as Exhibit ___ and Exhibit ____ to the

     Preliminary Approval Motion. Within twenty (20) days after receiving approval of the

     contents of the Notices of Settlement from Class Counsel and Defendant’s Counsel, the

     Settlement Administrator will send the Short Form Notice of Settlement to all Settlement Class

     Members via first-class U.S. Mail. The Long Form Notice will be posted on the Settlement

     Administrator’s website, along with other pertinent documents.

             52.     Manner of Distributing Notice. For purposes of distributing the Notice of

     Settlement, the Settlement Administrator shall use the address information that Defendant

     provides for each Settlement Class Member, subject to appropriate updating by the Settlement

     Administrator or Class Counsel of addresses by cross-referencing the National Change of

     Address Database. Defendant will provide the Settlement Class Members’ full names and last

     known addresses, to the Settlement Administrator for the purposes of mailing the Notice of

     Settlement. If any Notice of Settlement is returned by the U.S. Postal Service with a

     forwarding address, the Settlement Administrator will promptly re-mail the Notice to the

     forwarding address provided. If the Notice of Settlement is returned without a forwarding

     address, the Settlement Administrator or Class Counsel shall make reasonable efforts to obtain

     a valid address for the pertinent Settlement Class Member.

             53.     Settlement Telephone Number. Effective on the Class Notice Date, and until

     the expiration of the period for cashing checks, the Settlement Administrator shall establish a

     toll-free telephone number with an interactive voice response (“IVR”) system that Settlement

                                                   14
Case 8:19-cv-00261-JSM-TGW Document 33-2 Filed 09/03/19 Page 15 of 27 PageID 331


     Angela Hicks v. Lockheed Martin Corporation
     Settlement Agreement and General Release

     Class Members may call to obtain further information about the Settlement which will be

     included in the Notice of Settlement. Defendant shall have no responsibility for responding to

     Settlement Class Member inquiries whether written, electronic or via telephone.

             54.     Settlement Website. Effective on the Class Notice Date and until the expiration

     of the period for cashing checks or as soon as thereafter practicable, the Settlement

     Administrator or Class Counsel shall establish an active website from which Settlement Class

     Members can download relevant forms such as the Complaint, the Notice of Settlement, the

     Settlement Agreement, and ECF-filed (i.e., publicly-available) copies of the Joint Motion for

     Preliminary Approval, Plaintiff’s Motion for Attorneys’ Fees and a Class Representative

     Service Award, and the Long Form Notice. The Settlement Website address will be included

     in the Notice of Settlement.

             55.     Objections. Any Settlement Class Member who wishes to object to the

     Settlement must file a timely written statement of objection with the Clerk of Court, and mail

     a copy of that objection with the requisite postmark to the Settlement Administrator (at the

     address provided in the Notice of Settlement) no later than the Deadline to Object established

     by the district court in its Order granting Plaintiff’s Motion for Preliminary Approval of

     Settlement. The Settlement Administrator shall provide the Parties’ Counsel with copies of all

     objections within ten (10) days of the Deadline to Object via email. The statement of objection

     must state the case name and number; specify the basis for the objection; provide the name,

     address, telephone number, and email address of the Settlement Class Member making the

     objection; and indicate whether the Settlement Class Member intends to appear at the Final

     Approval Hearing, either with or without counsel. In addition, any statement of objection must

     be personally signed by the Settlement Class Member and, if represented by counsel, then also

                                                   15
Case 8:19-cv-00261-JSM-TGW Document 33-2 Filed 09/03/19 Page 16 of 27 PageID 332


     Angela Hicks v. Lockheed Martin Corporation
     Settlement Agreement and General Release

     by counsel. Any Settlement Class Member who fails to timely object to the Settlement in the

     manner specified above shall be deemed to have waived any objections to the Settlement and

     shall be foreclosed from making any objections, whether by appeal or otherwise, to the

     Settlement.

                                            Settlement Approval

             56.     Preliminary Approval Motion. As soon as practicable after the Parties execute

     this Agreement, but no later than ten (10) days after this Agreement is executed by all Parties,

     Plaintiff will provide a draft of the Unopposed Preliminary Approval Motion and all ancillary

     pleadings. The Parties agree to collaborate in good faith in the preparation and finalization of

     the Preliminary Approval Motion. The Parties agree that Plaintiff will file the Unopposed

     Preliminary Approval Motion within ten (10) days after approval by all Parties on the form

     and content of the Motion, Notice of Settlement and other ancillary pleadings. The Preliminary

     Approval Motion will request that the Court:

                     a. enter an agreed-upon Preliminary Approval Order, preliminarily approving

                         the Settlement and Agreement;

                     b. certify a non-opt out Settlement Class under Federal Rule of Civil Procedure

                         23(b)(1) and/or 23(b)(2) for Settlement purposes;

                     c. appoint Named Plaintiff as the named Class Representative and Plaintiff’s

                         Counsel as Class Counsel for Settlement purposes;

                     d. authorize distribution of the Notice of Settlement to the Settlement Class;

                     e. include a Plan of Allocation approved preliminarily by the district court;

                     f. find that the proposed form of Class Notice fairly and adequately: (i)

                         describes the terms and effect of this Agreement and the Settlement; (ii)

                                                    16
Case 8:19-cv-00261-JSM-TGW Document 33-2 Filed 09/03/19 Page 17 of 27 PageID 333


     Angela Hicks v. Lockheed Martin Corporation
     Settlement Agreement and General Release

                         gives notice to the Settlement Class of the time and place of the Final

                         Approval Hearing; (iii) describes how the recipients of the Class Notice may

                         object to approval of this Agreement; and (iv) that the proposed manner of

                         communicating the Class Notice to the members of the Settlement Class is

                         the best notice practicable under the circumstances;

                     g. set a Deadline to Object; and

                     h. set a date for a Final Approval Hearing, not to occur until at least one

                         hundred and twenty days after the Court’s Preliminary Approval Order.

             57.     CAFA Notices. Defendant shall submit the notices required under the CAFA to

     the applicable state and federal officials via U.S. Mail within ten (10) days of the filing of the

     Preliminary Approval Motion.

             58.     Final Approval Motion. At least fourteen (14) days before the Final Approval

     Hearing, or on the date set by the Court (if different), Plaintiff shall file an Unopposed Motion

     for Final Approval Motion, requesting that the Court enter an agreed-upon Final Approval

     Order. Plaintiff will provide a draft of the Unopposed Final Approval Motion and all ancillary

     pleadings no later than ten (10) days before the Final Approval Motion is due. The Parties

     agree to collaborate in good faith in the preparation and finalization of the Final Approval

     Motion. Prior to the filing of the Final Approval Motion, the Settlement Administrator shall

     provide Class Counsel and Defendant’s Counsel with a report listing the names and addresses

     of all Settlement Class Members to whom the Settlement Administrator mailed a Notice of

     Settlement, and indicating which Settlement Class Members submitted a timely objection, if

     any (as well as copies of any such objections). The Final Approval Motion will request the

     Court enter an agreed upon Final Approval Order, ordering:

                                                    17
Case 8:19-cv-00261-JSM-TGW Document 33-2 Filed 09/03/19 Page 18 of 27 PageID 334


     Angela Hicks v. Lockheed Martin Corporation
     Settlement Agreement and General Release

                   a. this Agreement is fair, reasonable and adequate and should be approved by the

                      Court;

                   b. approving the Plan of Allocation;

                   c. final judgment approving this Agreement should be entered;

                   d. the Settlement Class be certified as a mandatory non-opt-out class meeting the

                      applicable requirements for a settlement class imposed by Federal Rule of Civil

                      Procedure 23;

                   e. the requirements of Federal Rule of Civil Procedure 23 and due process have

                      been satisfied in connection with the distribution of the Class Notice to the

                      Settlement Class Members;

                   f. the requirements of CAFA have been satisfied;

                   g. a Service Award to the Named Plaintiff, and if so, the amount; and

                   h. attorneys’ fees and expenses and, if so, the amounts.

             59.      Class Certification for Settlement Purposes Only. The Parties’ Settlement is

     contingent upon the Court’s certification of the Settlement Class for settlement purposes only.

     As a condition of settlement, the Parties agree to stipulate to certification of the Action as a

     non-opt out class action, and the Settlement Class as a non-opt out class, for settlement

     purposes only, pursuant to Federal Rules of Civil Procedure 23(b)(1) and/or (b)(2). If the

     Settlement does not become Final, then no Settlement Class will be deemed to have been

     certified by or as a result of this Agreement, and the Action will for all purposes revert to its

     status as of the day immediately prior to the date on which the Term Sheet was executed.

     Defendant reserves the right to contest class certification if the Settlement Class is not certified

     or the Settlement is not approved.

                                                     18
Case 8:19-cv-00261-JSM-TGW Document 33-2 Filed 09/03/19 Page 19 of 27 PageID 335


     Angela Hicks v. Lockheed Martin Corporation
     Settlement Agreement and General Release

             60.     Right to Terminate Settlement. The Parties shall each have the right to

     unilaterally terminate this Agreement by providing written notice of their election to do so

     within ten (10) days after: (a) the Court’s refusal to grant preliminary approval of the

     Settlement after the Parties have attempted at least once to cure any issue raised by the Court

     as to the Motion for Preliminary Approval and Settlement (or if the Preliminary Approval

     Order agreed to by the Parties is materially modified in a manner unacceptable to either Party);

     (b) the Court’s refusal to grant final approval of the Settlement (or if the Final Approval Order

     agreed to by the Parties is materially modified in a manner unacceptable to either Party) after

     the Parties have tried at least once to cure any issues raised by the Court; or (c) the date upon

     which the Final Approval Order is reversed or modified in any material respect by the U.S.

     Court of Appeals for the Eleventh Circuit or the U.S. Supreme Court. The above

     notwithstanding, the Parties agree that should any of the above conditions occur, the Parties

     will, within the above-indicated period, meet and confer in a good-faith attempt to reach

     agreement on a settlement of this Action.

             61.     Termination of Settlement. If the Settlement is terminated pursuant to

     Paragraph 60 of this Agreement, the Parties will return to the status quo as of June 18, 2019,

     and the Action shall proceed as if this Settlement had never been negotiated. In particular, it is

     agreed by the Parties that:

                     a. the Settlement proposed herein shall be of no further force and effect;

                     b. the agreements and definitions in this Agreement concerning the certification

                     of the Settlement Class will not be used as evidence or argument to support

                     class certification or the definition of any class in any further litigation, and



                                                    19
Case 8:19-cv-00261-JSM-TGW Document 33-2 Filed 09/03/19 Page 20 of 27 PageID 336


     Angela Hicks v. Lockheed Martin Corporation
     Settlement Agreement and General Release

                     Lockheed Martin will retain all rights to oppose the certification of any class in

                     any further litigation; and

                     c. with the exception of Paragraphs 59-61, which shall survive the termination

                     of the Settlement, this Settlement Agreement and all negotiations, proceedings

                     and statements relating thereto, and any amendment thereof, shall be null and

                     void and shall be without prejudice to the Parties or the Released Parties, and

                     each Party and Released Party shall be restored to his, her or its respective

                     position as it existed prior to the execution of this Settlement Agreement.

             62.     Settlement Modification. The Parties may agree by written stipulation of

     counsel to reasonable modifications of the timetables set forth in this Agreement or to

     modifications of attachments to this Agreement to effectuate the purpose of this Agreement or

     to conform to guidance from the Court, without the need to formally amend this Agreement.

                                              Other Provisions

             63.     No Press Release or Publicity. The Parties agree that they will not issue any

     press release(s) or other public statement(s) regarding the fact of or discussing the terms set

     forth in this Settlement Agreement. The Parties agree that any communications regarding the

     distribution of the Settlement Fund shall be approved in advance by Defendant and the

     Released Parties. Recognizing that this is a public settlement, neither side is prohibited by

     citing to this settlement on its firm website.

             64.     Confidentiality.    The Parties and the Released Parties agree to and shall

     maintain in confidence the individual contributions made to the Settlement Fund by the

     Settlement Payor members.



                                                      20
Case 8:19-cv-00261-JSM-TGW Document 33-2 Filed 09/03/19 Page 21 of 27 PageID 337


     Angela Hicks v. Lockheed Martin Corporation
     Settlement Agreement and General Release

             65.     Mediation; Dispute Resolution. In the event that the Parties disagree upon the

     terms of this Settlement Agreement or as to any matter concerning the administration of this

     Class Action Settlement, the Parties and the Released Parties agree to use their best efforts to

     amicably resolve the dispute and to participate in up to a full day of mediation before Chris

     Griffin, Esq., as the mediator, prior to seeking relief from the Court.

             66.     No Admission of Liability. The provisions contained in this Settlement

     Agreement and all negotiations, statements and proceedings in connection therewith shall not

     be deemed a presumption, a concession or an admission by Defendant or the Released Parties

     of any fault, liability or wrongdoing as to any fact or claim alleged or asserted in the Action or

     any other actions or proceedings and shall not be interpreted, construed, deemed, invoked,

     offered or received in evidence or otherwise used by any person in this Action or any other

     actions or proceedings, whether civil, criminal or administrative, except in a proceeding to

     enforce the terms or conditions of this Settlement Agreement. Defendant and the Released

     Parties have denied and continue to deny each and every claim alleged in the Action.

     Accordingly, neither this Settlement Agreement nor the Settlement itself nor any act performed

     or document executed pursuant to or in furtherance of this Agreement or the Settlement: (a) is

     or may be deemed to be or may be used as an admission of, or evidence of, the validity or

     invalidity of any claim alleged in the Action, or of any wrongdoing or liability or lack thereof

     of any of the Released Parties; or (b) is or may be deemed to be or may be used as an admission

     of, or evidence of, any fault or omission or lack thereof of any of the Released Parties in any

     civil, criminal or administrative proceeding in any court, administrative agency or other

     tribunal. The Parties agree that the Released Parties may offer or introduce as evidence, or file

     with a court, administrative agency, or other tribunal, the Settlement Agreement or the Final

                                                    21
Case 8:19-cv-00261-JSM-TGW Document 33-2 Filed 09/03/19 Page 22 of 27 PageID 338


     Angela Hicks v. Lockheed Martin Corporation
     Settlement Agreement and General Release

     Approval Order, as entered, with respect to any claims or actions that may be brought against

     them in order to support a defense based on principles of res judicata, collateral estoppel, claim

     or issue preclusion, release, good-faith settlement, judgment bar or reduction or any other

     similar defense. The Parties and their counsel, and each of them, further agree, to the extent

     permitted by law, that all agreements made relating to the confidentiality of information

     exchanged in the Action shall survive and be unaffected by this Agreement.

             67.     No Waiver. A Party’s failure to exercise any rights under this Agreement shall

     not constitute waiver of that party’s right to exercise those rights later. No delay by any party

     in exercising any power or right under this Agreement will operate as a waiver of that power

     or right, nor will any partial exercise of any power or right under this Agreement preclude other

     or further exercises of that or any other power or right. The waiver by one party of any breach

     of this Agreement will not be deemed to be a waiver of any prior or subsequent breach.

             68.     Authority. The signatories below represent that they are fully authorized to

     enter into this Agreement. All class members are bound to this Settlement and Agreement by

     the signature of the Named Plaintiff.

             69.     Best Reasonable Efforts and Mutual Full Cooperation. The Parties agree to fully

     cooperate with one another to accomplish the terms of this Agreement, including, but not

     limited to, executing such documents and taking such other actions as may be reasonably

     necessary to implement the terms of this Settlement. The Parties will use their best reasonable

     efforts, including all efforts contemplated by this Agreement and any other efforts that may

     become necessary as ordered by the Court, or otherwise, to effectuate this Agreement and to

     secure the Court’s approval of the Settlement.



                                                    22
Case 8:19-cv-00261-JSM-TGW Document 33-2 Filed 09/03/19 Page 23 of 27 PageID 339


     Angela Hicks v. Lockheed Martin Corporation
     Settlement Agreement and General Release

             70.     Communications with Settlement Class Members. The Parties and their

     respective counsel shall not encourage any Settlement Class Member to object to the

     Settlement.

             71.     Binding Effect on Successors and Assigns. This Agreement will be binding

     upon and will inure to the benefit of the Parties, the Released Parties, and their respective heirs,

     trustees, executors, administrators, successors, and assigns.

             72.     Construction. The Parties agree that the terms and conditions of this Agreement

     are the result of lengthy, arms’-length negotiations between the Parties, and that this

     Agreement will not be construed in favor of or against any party by reason of the extent to

     which any party or party’s counsel participated in the drafting of this Agreement. The Parties

     also agree Plaintiff’s attorneys’ fees and costs were not discussed until all other terms were

     reached.

             73.     Entire Agreement. This Agreement constitutes the entire agreement of the

     Parties with respect to the subject matter hereof and supersedes all prior negotiations,

     communications, and agreements between the Parties, and may not be amended, or any of their

     provisions waived, except by a writing executed by all Parties hereto. The Parties: (a)

     acknowledge that it is their intent to consummate this Agreement; and (b) agree to cooperate

     to the extent reasonably necessary to effectuate and implement all terms and conditions of the

     Agreement and to exercise their commercially reasonable best efforts to accomplish the

     foregoing terms and conditions of the Agreement. The Parties intend this Agreement to be a

     final and complete resolution of all disputes between them relating to or arising out of, the

     subject matter of the Action. Accordingly, the Parties agree that the terms of the Agreement



                                                     23
Case 8:19-cv-00261-JSM-TGW Document 33-2 Filed 09/03/19 Page 24 of 27 PageID 340


     Angela Hicks v. Lockheed Martin Corporation
     Settlement Agreement and General Release

     represent a good-faith Settlement, reached voluntarily based upon adequate information and

     after consultation with experienced counsel.

             74.     Governing Law. This Agreement shall be governed by the laws of the State of

     Maryland without giving effect to the conflict of laws or choice of law provisions thereof,

     except to the extent that the laws of the United States preempt Maryland law governing any

     matter set forth herein, in which case such federal law shall govern.

             75.     Venue. The Parties hereby agree that any action brought upon the enforcement

     of this Agreement shall be commenced or filed in the United States District Court for the

     Middle District of Florida, Tampa Division.

             76.     Extensions. The Parties may agree, in writing, subject to the approval of the

     Court where required, to reasonable extensions of time to carry out the provisions of this

     Agreement.

             77.     Effect of Captions and Headings. Paragraph titles, captions, or headings in this

     Agreement are inserted as a matter of convenience and for reference purposes only, and in no

     way define, limit, extend, or describe the scope of this Agreement or any provision in it. Each

     term of this Agreement is contractual and is not merely a recital.

             78.     Notices. Unless otherwise specifically provided in this Agreement, any notices

     or communications to the Parties relating to this Settlement should be sent to their respective

     counsel in writing, as follows:

     Class Counsel:

     Luis A. Cabassa, Esq.
     Brandon J. Hill, Esq.
     Wenzel Fenton Cabassa, P.A.
     1110 N. Florida Ave., Suite 300
     Tampa, FL 33602

                                                    24
Case 8:19-cv-00261-JSM-TGW Document 33-2 Filed 09/03/19 Page 25 of 27 PageID 341


     Angela Hicks v. Lockheed Martin Corporation
     Settlement Agreement and General Release


     Defendant’s Counsel:

     Howard Shapiro, Esq.
     Stacey Cerrone, Esq.
     Tulio Chirinos, Esq.
     PROSKAUER
     Poydras Center
     650 Poydras Street
     Suite 1800
     New Orleans, LA 70130-6146

             79.     Counterparts. This Agreement may be executed in one or more counterparts.

     All executed copies of this Agreement and photocopies thereof (including facsimile and/or

     emailed copies of the signature pages), shall have the same force and effect and shall be as

     legally binding and enforceable as the original.

             80.     No Assignment. Plaintiff represents and warrants that she has not assigned,

     transferred, or otherwise disposed of the claims released herein.

             81.     Non-Disparagement. The Parties and their counsel shall make no statements to

     the press, issue no press release, nor make any other public statements describing this

     Settlement that disparage any Party and/or accuse any Party of wrongdoing.

               82. Authority of Court. The administration and implementation of the Settlement

     as embodied in this Agreement, shall be under the authority of the Court. The Court shall retain

     jurisdiction to protect, preserve, and implement the Agreement, including, but not limited to,

     enforcement of the Releases contained in the Agreement. The Court expressly retains

     jurisdiction in order to enter such further orders as may be necessary or appropriate in

     administering and implementing the terms and provisions of the Agreement.




                                                   25
Case 8:19-cv-00261-JSM-TGW Document 33-2 Filed 09/03/19 Page 26 of 27 PageID 342


     Angela Hicks v. Lockheed Martin Corporation
     Settlement Agreement and General Release



                                                      08/30/2019
     ____________________________                  _______________________
     Angela Hicks                                  Date
     Named Plaintiff and Class Representative




                                                        08/30/2019
     ____________________________                  _______________________
     Brandon J. Hill, Esq.                         Date
     Class Counsel and Counsel for Plaintiff




                                                   26
Case 8:19-cv-00261-JSM-TGW Document 33-2 Filed 09/03/19 Page 27 of 27 PageID 343
